Title: Duportail’s Observations on the 1781 Campaign 1781-03, March 1781
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: 


                  
                     
                        March1781
                     
                  
                  General observations upon the different operations which Can be undertaken according to the different Cases at the arrival of Count de grasse at the hook.
                  I will Consider first what is relative to Newyork and I will suppose that Count de grasse arrives at the hook before admiral Rodney, admiral graves being with his Squadron in the hook.
                  it is asked what Count de grasse must do?
                  the first thing I believe to be determined is if Count de grasse Can force the hook or not, according to the opinion of the pilotes 11 Ships of  line out are equal to 8 in.
                  I will admit this hypothesis.
                  Count de grasse then Shall be able to force the hook but probably he will himself make this question—viz—if, in Case he forces the hook we are able with our land forces to make use of this advantage and to attack newyork.
                  I answer that I think that if the British have not received illegibleany reinforcements from virginia, and if Count de grasse brings only 1500 or 2000 men with him, we may attack newyork with great probability of reducing it in two months.
                  that if the British Receive 2000 men from virginia, unless Count de grasse brings 4000 men we are not able to attack newyork.
                  but I believe that if Count de grasse can force the hook he must do it even if Case we are not able to attack newyork even if after he has forced the hook he Cannot advance further up into the harbour of newyork. these are my Reasons whether Count de grasse in forcing the hook shall have taken or destroyed or only driven to a distance the 8 British Ships of  line which we suppose there, these Ships shall be of no use to the ennemy.  So Count de grasse if he arrives here superior to Rodney by four or five, which I suppose, may take upon his whole fleet 13 or 14 Ships of  line to stay in the hook as long as it will be necessary they shall not run any danger since they canst be attacked but by 20 Ships, and he shall be with the Rest equal to Rodney in the west indies when they will Return there.
                  Now with the help of the fleet in the hook we will establish ourselves with the greatest facility upon long island, we shall block the fort up, we shall establish ourselves upon staten island if we shall block the fort too except we Choose to lay entirely waste the island and Retire.
                  If we are strong enough we shall establish ourselves upon newyork island; but if we are not strong enough, we shall establish ourselves before Kings Bridge and along  harlem River and North River, and we shall stay so till the enemy shall be obliged to surrender by famine.  we can make there Barracks for the winter if necessary and on long island.  I dont see any obstacle to this except the Squadron Could not stay during the winter in the hook or some place about there, but as much as I can remember they can.
                  if it is determined that Count de grasse Cannot force the hook, But if he is master of those Seas I suppose, till november when he must go to the west indies, it is asked in what Case we may attack newyork!
                  I think that if the british at newyork have not Received any Reinforcement from virginia and Count de grasse Brings 4000 Men with him we may undertake it to attack newyork. to speak more generally, to attack newyork in the Case mentioned here I would have no less than thrice the number of men which we suppose that the enemy have because the time for the siege is determined and if we dont succeed we lose all our advantages we could get in other quarters,  now I will Consider what we Can do if we are obliged to give up any attempt against NewYork.
                  let us suppose now that the Circumstances do not permit to attempt any thing against newyork, then we must Consider these two Cases.
                  either the enemy shall have evacuated virginia entirely or they shall have left a garrison in portsmouth.
                  if the enemy have evacuated virginia entirely, I suppose they have made this distribution of their troops, they have sent 3000 men to newyork and 12000 to Charlestown.  I suppose besides that lord Rawdon has now 3500 and that in Case of an attack the British may collect 1500 militia. that will make 7000 men in all.  is it advisable to undertake some thing against Charlestown so garrisoned?
                  I Answer that we have here a Circumstance like that at newyork.  I mean that the harbour may Be forced, and that by the Local Circumstances after you have forced it you may Stay in it as long as you please although not in possession of the town so that with a moderate number of troops you Can Reduce it by famine if not by force.
                  I Cannot say what difficulty we Could meet now in the attempt for forcing the bar, but I observe we must observe it Cannot be defended by land battories, it must be defended only by armed Ships, frigates, floating Batteries, galleys.  when I was prisoner near Charlestown, I heard the British had only sometimes one two or three small frigates at most with one or two galeys for that purpose; if it is the Case now, I thinck that it should be very easy to force the bar with four or five large frigates or better, one or two 44 gun Ships.  admiral arbuthnot in one of his letters to lord germaine says there are 19 feet of waters upon the bar at high tide.  I thinck this is enough for a 40 gun Ship.  after you have forced the bar and entrance of the harbour, you may introduce 2 or 3 fifty gun Ships in it and then I believe you Could brave all the attempts of the enemy to get in again, So the whole fleet of Ships of  line may go where they are more necessary.
                  When we are perfectly Master of the harbour of Charlestown We then may Choose either to attack it or to block it up according  our means and strength.
                  to block it up I thinck 7000 men are enough on the Land side between James and ashley Rivers, because we may fortify them if necessary.  The quantity of troops we must have on James island and on the other sides of Cooper and ashley either for the greater Security of our fleet or for hindering the enemy from getting provisions it depends upon this how far up the Ships have been able to penetrate into the harbour and the Rivers. (because the enemy Can make obstructions in Some places, but in the most advantageous Case I thinck 4000 men part of which may be militia Shall fill our object.
                  So I thinck that with 10000 men we can block Charlestown up entyrely.
                  to attack it I would have at least 4000 more.
                  a difficulty occurs. is it possible to Supply with Provisions so large a number of men in that quarter.
                  I believe it is if the expedition takes place it will be before the Rice is Cut so that we Can get plenty either in Carolina or georgia where we may send a body of troop for that very purpose.
                  besides I observed already that after we are in possession of the harbour the fleet may go away.  I Suppose it will go to Chesapeake, so far they shall Cover perfectly well the transportation of our Supplies.  If Count de grasse is obliged in the beginning of november to Return to the west indies, I do not doubt he will leave a fleet Superior or at least equal to that of the enemy. So that our Convoys shall be Safe. besides we know that from Chisapeak to Charles town there is between the main and some islands an interior navigation which may Render the transportation very easy.  it is only necessary to have for that purpose some small armed vessels to protect them against privateers.  So I think that on account of the importance of the Capture of Charles town this year, as soon as it is determined that we Cannot undertake any thing against new york, we must embark all the french troops and as many of the americains as Can be Spared with plenty provisions & andunder the protection of the whole fleet go directly to Charlestown.  in 23 hours Count de grasse will know if it is possible to force the Bar ornot. if it is, if he succeeds in the attempt the Capture of Charlestown is Certain. if he Cannot because the british have the harbour in state of defence with sufficient quantity of armed Ships he must land about there the troops french or americain designed to make war in that quarter, and go back with the Rest into Chesapeak.
                  the distance from Chispeak bay to Charles town is so inconsiderable that I thinck it very Reasonable to try what I propose.  Now in Case that the enemy leave 1500 or 2000 men at portmouth, it is asked what is more advisable to do.
                  I know that the things which presents itself first to the mind is to go there against them with the fleet and sufficient number of troops to attack them. But I think it is not the best we Can do.  I would Rather go to Charlestown, because the operation in Chesepeak bay is of no importance in Comparison of the other. and we must observe that in proportion that the expedition in Chesepeak Should appear important on account of the number of troops that the enemy would have left there, the operation against Charles town is easier, I mean the more men they shall have left at portmouth the less they shall have sent to Carolina.
                  besides I observed that the whole fleet of Ships of  line after that we have taken possession of the harbour of Charlestown, may go to Chisapeak, then one of those two Cases shall happen, or the enemy must have evacuated, and in that Case Virginia is liberated, or they have not, in this late Case, they Shall be Shut up by the fleet and they must fall one day or another.  this is, I think sufficient to prove how the expedition against Charlestown is preferable.
                  
                     Duportail.
                  
               